Title: To James Madison from Samuel Bradford, 1 December 1804 (Abstract)
From: Bradford, Samuel
To: Madison, James


1 December 1804, Boston. “I take Leave through You to address the President of the United States. My Commission as Marshal for the Massachusetts District will expire on the 22d. Instant; nearly fifteen Years have elapsed since my Introduction to this Department, eight Years of which I have been honour’d with a Commission as Marshal. In furtherance of my pretentions to a continuance of the Confidence with which for so long a Time I have been honored by the Executive, on whose Pleasure that Commission is dependent, it would be improper for me to say more, than that my best Efforts have been applied to the discharge of its Duties with correctness & fidelity. I do now, Sir, most respectfully offer a Renewal of my Services to the Government as Marshal, and solicit the Patronage of the President. Should this Request meet the Approbation of the President of the United States, it will continue to me a line of Business on which I have been long accustomed to rely almost exclusively for the Support of a numerous Family, & will not fail to excite in my Bosom appropriate Sentiments of Gratitude.”
